Citation Nr: 0005675	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-05 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 (West 
1991) resulting from alleged improper care for a hypertensive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946.  He died on August [redacted], 1995.  The appellant 
is the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The record reflects that the appellant 
and her son appeared at a hearing before the undersigned 
Member of the Board on November 17, 1999.  A transcript of 
that hearing has been associated with the record on appeal.

It is noted that a VA Form 646 was not filed by the 
appellant's local American Legion representative in 
connection with this appeal after a reasonable amount of time 
was allotted to do so.  See VA Form 8, dated December 30, 
1998.  The representative did, however, appear along with the 
appellant and her son at the aforementioned Travel Board 
hearing in November 1999.  Consequently, the Board will 
proceed to a disposition of the case.



FINDINGS OF FACT

1.  The veteran died in August 1995, at the age of 72, due to 
cerebrovascular infarction.  Hypertension was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.

2.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to 
hypertension, cerebrovascular infarction, or any other 
medical condition treated by VA during his lifetime.

3.  The appellant has presented no competent medical evidence 
linking the cause of the veteran's death to alleged improper 
care provided by VA for his hypertensive disorder, including 
the administering of Norvasc in 1994-95.


CONCLUSION OF LAW

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1151 (West 1991), based on alleged improper care 
for a hypertensive disorder, is not well grounded and there 
is no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Establishing a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability, which in a cause of death case is always met (the 
current disability being the condition that caused the 
veteran to die, see Ramey v. Brown, 9 Vet. App. 40, 46 
(1996)), (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and (3) medical evidence of a nexus between the 
asserted in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
generally required for the claim to be well grounded.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

With respect to claim on appeal for DIC benefits based on 
improper medical care, it is noted that 38 U.S.C.A. § 1151 
was amended with the passage of Public Law 104-204, the VA 
and Housing and Urban Development, and Independent Agencies 
Appropriations Act of 1997, 110 Stat. 2874, 2926 (Sep. 26, 
1996).  Section 422(a) of that act amended section 1151 to 
provide, in effect, that compensation on the basis of 
disability as a result of VA medical treatment would be 
payable only where disability was due to fault on the part of 
VA or an event not reasonably foreseeable.  However, the 
amended provisions of section 1151 are not for application in 
this case because this claim was filed before October 1, 
1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31623 (1998).  
Thus, the old version of section 1151 will control the 
disposition of this appeal.

In pertinent part, the version of 38 U.S.C.A. § 1151 that is 
applicable here provides that in the absence of a veteran's 
own willful misconduct, additional disability resulting from 
VA hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.

With regard to the criteria for "additional disability," 
the regulatory authority for section 1151 provides the 
following:

(b) Additional disability.  In 
determining that additional disability 
exits, the following considerations will 
govern:

(1) The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately. . . .

(ii) As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.

(2) Compensation will not be payable 
under [section 1151] for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.

38 C.F.R. § 3.358(b)(1), (2).

As to the criteria needed to establish causation, the Board 
notes that clause (1) of 38 C.F.R. § 3.358(c) provides that 
it is necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.

The United States Court of Appeals for Veterans Claims (the 
Court) has recently held that the requirements for a well-
grounded claim under section 1151 requires (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
U.S.C.A.; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability (or, as 
in this case, the condition that caused or contributed to the 
veteran's death within the meaning of 38 C.F.R. § 3.312).  
See Jones (James) v. West, 12 Vet. App. 460 (1999).

The veteran expired on August [redacted], 1995, at the age of 
72; the cause of death listed on the death certificate was 
cerebrovascular infarction with an approximate 5-day interval 
between onset and death.  Hypertension was listed as a 
significant condition contributing to death but which did not 
result in the underlying cause.  Medical records in the file 
reflect that he died while an inpatient at the American 
Legion Hospital after a 5-day period of hospitalization.  He 
had been admitted with left paralysis at which time a 
computerized tomography (CT) scan showed the possibility of 
an early infarction in the right middle cerebral artery 
territory with no evidence of bleed or mass effect or 
sinusitis.  It was also reported at admission that he was a 
known hypertensive.  Follow-up CT scan showed a large infarct 
involving the right middle cerebral artery with subfascial 
herniation, not seen on the previous scan.  He was 
transferred to the intensive care unit after this second 
stroke where his overall condition declined, resulting in his 
death.

The veteran served on active duty during World War II and he 
was service connected during his lifetime for a shell 
fragment wound to his right thigh.  He was not, however, 
service connected for any other condition, including 
hypertension or the cerebral infarction condition that caused 
his death in August 1995.  Further, the record reflects that 
service connection for the cause of the veteran's death was 
denied in February 1996.  That decision was not appealed and, 
therefore, is final.  Hence, only the section 1151 claim for 
DIC benefits is presently before the Board for consideration.

VA medical records in the file reflect that the veteran had a 
history of hypertension with treatment provided for same by 
VA in the 1994-95 time period.  Outpatient records 
corresponding to this treatment reflect that he was initially 
prescribed Norvasc MGM V (amlodipine besylate 5 mg tab) in 
October 1994, but that it was increased to a 10 mg tab in 
April 1995.  However, VA discontinued this course of 
treatment in July 1995 secondary to edema in his right ankle 
which increased after he started taking the Norvasc.

On appeal, the appellant contends that her husband's death in 
August 1995 was caused by the aforementioned VA-ordered 
Norvasc medication treatment.  Citing a news story seen on 
television, she stated that the Norvasc medication her 
husband started taking for his hypertension in October 1994 
was possibly linked to strokes and therefore, since he died 
so soon after taking the Norvasc medication, she felt that 
his death was caused by this medication.

In December 1996, in response to the RO's request for same, a 
board-certified VA physician in internal medicine reviewed 
the pertinent records and offered the following medical 
opinion:

The veteran, age 72, was a known 
hypertensive who has been treated for 
hypertension with Norvasc MGM V and on 
4/19/95 was increased to MGM X daily.  On 
8/20/95 the veteran's blood pressure 
responded well to this medication.  On 
August 22, 1995 veteran developed left 
hemiplegia.  C.T. scan showed infarct rt. 
middle cerebral artery.  Appropriate 
efforts to stabilize condition of veteran 
were unsuccessful and patient expired 
5:30pm 8/[redacted]/95.

Norvasc was an appropriate medication for 
treatment of hypertension and was not a 
factor in death of veteran.

At the appellant's Travel Board hearing in November 1999, she 
alleged that VA changed the anti-hypertensive medication he 
had been taking for the past 2-3 years to the Norvasc in 1994 
because they didn't have the type of medication he had been 
taking.  She further testified that the veteran's private 
physician could provide a statement to back up her claim, but 
the record reflects that notwithstanding a 30-day abeyance to 
hold the record open for submission of additional evidence or 
argument, no statement from this physician or any other 
evidence of argument was submitted by the appellant or her 
representative.

On the basis of the relevant facts in this case, the Board 
concludes the appellant's claim of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1151 is not 
well grounded on the basis that there is no medical nexus-
evidence showing a relationship between the cause of the 
veteran's death and treatment provided by VA for his 
hypertension.  Jones (James) v. West, 12 Vet. App. 460 
(1999).

As detailed above, there is no competent medical evidence of 
record which supports an etiological relationship between the 
medication treatment provided the veteran during his lifetime 
for his hypertension and the cerebral infarctions that led to 
his death in August 1995.  Indeed, the only medical-nexus 
type evidence of record is against this claim, as reflected 
by the above-cited VA medical opinion of December 1996.  
Moreover, as the medical treatment records themselves provide 
no nexus-type evidence, the claim of service connection for 
the cause of the veteran's death under the auspices of 38 
U.S.C.A. § 1151 is not well grounded.  In summary, no medical 
evidence of record links the veteran's cerebral infarction 
that caused his death in August 1995 to hypertension or 
medical treatment provided for same during his lifetime.  The 
appellant was provided an opportunity to submit medical-nexus 
evidence, but has not done so.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996) (with respect to medical nexus 
for well groundedness, the claimant must supply objective 
medical evidence to support claim); cf. Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (presentation of well-grounded claim 
triggers necessity to seek medical evidence to verify or not 
verify claim provided, medical evidence already of record 
supports claim on the nexus question).  In this regard, the 
Board further finds that her reference to the news story on 
the link between certain anti-hypertensive medications and 
strokes is entirely too general to constitute medical 
evidence for purposes of this claim.  See e.g. Sacks v. West, 
11 Vet. App. 314, 316-17 (1998) (medical treatise citation or 
equivalent evidence that contains only a generic information 
regarding a "possible link" between two medical conditions 
does not satisfy the nexus element of a well-grounded claim).

The Board does not wish to imply that the appellant's 
contentions are not credible, but reliance on her contentions 
alone could only be done by the Board's acceptance of (1) 
mere conjecture as to the actual relationship between the 
cerebral infarctions that caused the veteran's death in 
August 1995 and the medications he was taking for his 
hypertension through July 1995 and (2) a layperson's opinion 
to provide the necessary link between alleged improper care 
for his hypertension by use of the Norvasc prescribed by VA 
and the cause of his death.  As detailed above, the relevant 
caselaw requires that the "link" must be satisfied by 
competent medical evidence.  In this case, unfortunately for 
the appellant, there is none.

The Board would like to reiterate that it has carefully and 
compassionately considered the appellant's contentions, 
hearing testimony and statements on appeal; however, as 
previously stated, her lay contentions alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to 
evidence of a nexus between the asserted injury or disease 
and the condition that caused or contributed to the veteran's 
death within the meaning of 38 C.F.R. § 3.312.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  With respect to these 
contentions, it is not shown by the evidence that the 
appellant has the requisite medical expertise or training to 
render a competent medical opinion on the cause of the 
veteran's death.  On the basis of the above findings, the 
Board can identify no basis in the record that would make 
this claim plausible or possible.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grottveit at 92, Tirpak, at 610-11; and 
Murphy at 81.

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
is available which might well ground this claim.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 (West 1991), based on alleged improper care 
for a hypertensive disorder, as not well grounded.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Jones, 12 Vet. App. 460 
(1999).  The result is the same.


ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991), based on alleged improper 
care for a hypertensive disorder, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

